
	

114 SRES 553 IS: Expressing the sense of the Senate on the challenges the conflict in Syria poses to long-term stability and prosperity in Lebanon.
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 553
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2016
			Mrs. Shaheen (for herself and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the challenges the conflict in Syria poses to long-term
			 stability and prosperity in Lebanon.
	
	
 Whereas the stability of Lebanon, a pluralistic democracy in the Middle East, is in the interests of the United States and United States allies in the region;
 Whereas the United States has provided more than $2,000,000,000 in assistance to Lebanon in the past decade, including training and equipment for the Lebanese Armed Forces (LAF);
 Whereas the conflict in Syria threatens stability in Lebanon as a result of violent attacks against Lebanese citizens perpetrated by combatants active in Syria, as well as a massive influx of refugees fleeing the conflict;
 Whereas the United States has contributed more than $5,500,000,000 in humanitarian assistance for victims of the conflict in Syria, including for refugees in Lebanon;
 Whereas the people of Lebanon have shown great generosity in welcoming more than 1,000,000 refugees from Syria, a refugee population equal to 1/4 of its native population;
 Whereas Lebanon is hosting more refugees proportionally than any nation in the world; Whereas the refugee crisis has challenged Lebanon’s economy, which faces a national debt that is approximately 140 percent of gross domestic product and underperforming economic growth;
 Whereas the LAF have been called into direct conflict with the Islamic State in Iraq and al-Sham (ISIS) as a result of attacks carried out by the terrorist group in Lebanon;
 Whereas the Syrian conflict has placed additional strains on the Government of Lebanon as it continues to confront political deadlock that has kept the Presidency vacant for more than two years;
 Whereas the unique political constitution of Lebanon hinges on that nation’s distinct demographic and social equilibrium;
 Whereas the prolongation of the Syrian conflict has the potential to upset the precarious social and political balance in Lebanon;
 Whereas the constitution of Lebanon is further undermined by undue foreign influence, particularly by the Islamic Republic of Iran through its terrorist proxy Hizbollah;
 Whereas the United Nations Security Council passed Resolution 1701 in 2006, which calls for the disarmament of all armed groups in Lebanon and stresses the importance of full control over Lebanon by the Government of Lebanon; and
 Whereas Hizbollah continues to violate United Nations Security Council Resolution 1701, including by replenishing its stock of rockets and missiles in South Lebanon: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the importance of bilateral United States assistance to the Government of Lebanon in building its capacity to provide services and security for Lebanese citizens and curbing the influence of Hizbollah;
 (2)encourages continued coordination between the Department of State, the United Nations High Commissioner for Refugees, and humanitarian organizations to ensure that refugees from the conflict in Syria, including those in Lebanon, are supported in such a way as to mitigate any potentially adverse effect on their host countries;
 (3)recognizes that it is in the interests of the United States to seek a negotiated end to the conflict in Syria that includes the ultimate departure of Bashar al-Assad, which would allow for the eventual return of the millions of Syrian refugees in Lebanon, Jordan, Turkey, and other countries around the world;
 (4)supports full implementation of United Nations Security Council Resolution 1701; and (5)recognizes the LAF as the sole institution entrusted with the defense of Lebanon’s sovereignty and supports United States partnerships with the LAF, particularly through the global coalition to defeat the terrorist group ISIS.
			
